IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-10754
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JAMES WATSON RAMSEY,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:96-CR-59-ALL
                       --------------------

                          October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     James Watson Ramsey, federal prisoner #28081-077, appeals

from the district court’s denial of his motion for new trial

following his guilty-plea conviction for use of fire to commit

mail fraud.    Ramsey argues that the district court lacked

jurisdiction to convict and sentence him, that the factual resume

for his guilty plea did not contain evidence of the essential

elements of the offense, that he was improperly sentenced

pursuant to U.S.S.G. § 2K2.4 for using explosives, and that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10754
                                -2-

Government made false statements to the district court regarding

the evidence to support his alleged crime.    We have reviewed the

record and find no reversible error.   Ramsey has not satisfied

the Fed. R. Crim. P. 33 standards for the granting of a new

trial.   The district court therefore did not abuse its discretion

by denying his motion for new trial.   See United States v.

Jaramillo, 42 F.3d 920, 924 (5th Cir. 1995).   Accordingly, the

judgment of the district court is AFFIRMED.